The Chancellor
said, that if a sale should be found to be necessary, the property ought not to be sold subject to the incumbrance of any part of the prior mortgage ; the whole amount of which mortgage, whether then payable or not, must first be satisfied out of the proceeds of the sale of the premises. He therefore directed a decree to be entered that the master sell so much of the mortgaged premises as might be necessary to satisfy the whole of both mortgages and the costs of foreclosure and sale ; unless the defendants, before the sale, should pay the amount of the last mortgage and costs, *297and of the instalment which had become due and payable on the first mortgage ; with the usual directions as to subsequent instalments, if such payment was made before the sale.